Case 7:18-cv-07413-PMH-LMS Document 104 Filed 06/26/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

ZHONGLE CHEN,
Plaintiff,
- against — 18 CV 7413 (NSR) (LMS)
KICHO CORPORATION, et al, AMENDED ORDER ON
MOTION TO WITHDRAW
Defendants.

 

 

- THE HONORABLE LISA MARGARET SMITH, U.S.M.J.!
This Order amends the undersigned's prior Order (Docket No. 103) to the extent that

Plaintiff's counsel is directed to promptly serve a copy of Docket No. 103 on Defendant Lian

Hua Corp.*

Dated: June 26, 2020
White Plains, New York

SO ORDERED, ;

(YC bee ot
Lisa Margaret Smith
United States Magistrate Judge
Southern District of New York

 

 

‘On February 14, 2019, the Honorable Nelson S. Roman referred this matter to the undersigned
for general pre-trial supervision, including the resolution of non-dispositive motions. Docket

No. 14.

2 Defendant Lian Hua Corp. was added to this case in January 2020 and has not yet appeared.
See Docket No. 78. The undersigned’s prior Order requiring Defendants to obtain counsel within
30 days of that Order applied equally to Defendant Lian Hua Corp. The prior Order stated that
the Court would mail a copy of its Order to Defendant Lian Hua Corp. by way of the New York
Secretary of State's Office; however, the Court is unable to properly effect service by this

method.

 
